DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    315
    527
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the limitation "the spacer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The examiner interprets claim 6 as depending from claim 5 (instead of claim 3, as currently recited).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2010/0117531 A1; hereinafter, “Park”).
	Regarding claims 1-5, 8, 12 and 16:
	re claim 1, Park disclose a semiconductor apparatus comprising: 
an element substrate 200 (Figs. 4-5 and [0031]) including an effective pixel region (see “effective pixel region” in Fig. 5 above) having a plurality of effective pixels (see Fig. 10 and see “peripheral region” in Fig. 5 above) positioned around the effective pixel region; 
a second substrate 300 (Figs. 4-5 and [0031]); and 
a first bonding member 420 (Figs. 4-5 and [0031]) and a second bonding member 410 [0031] configured to bond the element substrate 200 and the second substrate 300, 
wherein the second bonding member 410 contains a material ([0037] e.g., a light hardening resin) different from a material of the first bonding member 420 ([0040] e.g., a thermal hardening resin), 
wherein, in a planar view with respect to the one principal surface, the second substrate 300 (Fig. 4) is disposed within the element substrate 200, 
wherein the first bonding member 420 (Fig. 4-5) is disposed between the peripheral region (see “peripheral region” in Fig. 5 above) and the second substrate 300, 
wherein the second bonding member 410 is provided between the effective pixel region 100 and the second substrate 300, and 
wherein, in a planar view with respect to the one principal surface, at least a part of an end portion of the second substrate 300 is positioned on the first bonding member 420 (see Fig. 5, wherein an end portion of “300” is on a sidewall of bonding member “420”);
re claim 2, the semiconductor apparatus according to claim 1, wherein at least one of the first bonding member 420 (Fig. 4) and the second bonding member is provided over a region having an area of 1/3 or more of an area of a region of the element substrate that does not overlap the second substrate 300, in a planar view with respect to the one principal surface (i.e., in Fig. 4, first bonding member 420 entirely covers three sides of the principle surface of element substrate 200);
re claim 3, the semiconductor apparatus according to claim 1,
wherein an external connection terminal 610 (Fig. 4 and [0031]) is disposed on the element substrate 200 
wherein a structural member (e.g., circuit wires for “610” that are not shown, see [0031]) is disposed in a portion of the element substrate 200 that does not overlap the second substrate 300 in a planar view with respect to the one principal surface, and 
wherein the structural member (circuit wires) is disposed between the second bonding member 410 and the external connection terminal 610 in a planar view with respect to the one principal surface;
re claim 4, the semiconductor apparatus according to claim 3, wherein at least one of the first bonding member 420 (Fig. 4), the second bonding member, and the structural member is disposed in a region having an area of 1/3 or more of an area of a region of the element substrate 220 that does not overlap the second substrate 30 and excludes the external connection terminal 610 in a planar view with respect to the one principal surface (i.e., some chosen/desired area of a region of element substrate 220 can readily be referenced having the claimed relationship);
re claim 5, the semiconductor apparatus according to claim 1, wherein the first bonding member 420 contains a spacer (i.e., the first bonding member 420 can itself be considered a spacer);
re claim 8, the semiconductor apparatus according to claim 1, wherein the second bonding member 420 does not contain a spacer (i.e., the second bonding member 410 can be considered to be a bonding member without a spacer);
re claim 12, the semiconductor apparatus according to claim 1, wherein the first bonding member 420 covers a part of a side surface of the second substrate 300 (Fig. 5); and
re claim 16, the semiconductor apparatus according to claim 1, wherein at least one of the plurality of effective pixels includes an organic electroluminescence (EL) element, and a transistor connected to the organic EL element (Fig. 10 and [0029 and 0033].
Therefore, Park anticipates claims 1-5, 12 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6(an interpreted) and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Tanaka et al. (US 2011/0018788; hereinafter, “Tanaka”).
re claim 6, Park anticipated claim 5 but does not disclose the first bonding member comprises particle spacers.  However, Tanaka discloses (in Fig. 1 and [0023]) an apparatus similar to that of Park, wherein a bonding member 30 comprising metal oxide particles.
It would have been obvious to one of ordinary skill in the art modify Park by incorporating spacer particles into the first bonding member because Tanaka discloses such a bonding member could effectively protect against deterioration due to water (e.g., see Tanaka, {0003]).
Re claim 7, although Park (in view of Tanaka) does not specify a range for particle diameter, this claim is deemed obvious because the general conditions of the claimed invention are disclosed, and given the prior art, one or ordinary skill in the art would have been able to find optimum or workable ranges for particle diameter.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claims 9-11:
These claims are generally directed to a range in elasticity modulus or a comparison between the elasticity modulus for the first and second bonding members.  Although Park does not specify an elasticity modulus for either the first or second bonding members, these claims are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 19 and 20:
These claims are directed to specific uses of the semiconductor apparatus of claim 1; and although Park does not specify an illumination apparatus or a moving body, these claims are deemed obvious because Park’s apparatus, which comprises organic EL elements, is well suited apparatuses/devices, such as the currently claimed apparatuses; accordingly, one of ordinary skill in the art would have been able to incorporate Park’s apparatus as currently claimed, in addition to numerous other apparatuses, especially because Park’s device is well suited for applications requiring an display comprising organic EL elements.
Regarding claims 17 and 18:
The current claims are similar to claims 19 and 20 in that, the current claims are generally directed to specific applications incorporating a device similar to that recited in claim 1.  Park discloses all limitations for the display unit recited in each of the current claims, and as stated above with respect to claims 19 and 20, one of ordinary skill in the art would have been able to incorporate Park’s display as currently claimed, in addition to numerous other device applications, especially because Park’s device is well suited for applications requiring a display comprising organic EL elements, such as those recited in the current claims.  In sum, the current claims are deemed obvious because one of ordinary skill in the art would have been able to .

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 13 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1);
Claim 14 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1); and 
Claim 15 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose displays having two or more bonding members for sealing the displays in a manner similar to that of the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892